Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
1. 	Authorization for this examiner’s amendment was given in an interview with Janae Lehman Bell on April 14, 2021.
The application has been amended as follows: 
Claim 1 (currently amended).  A recombinant construct comprising a polynucleotide sequence operably linked to a heterologous polynucleotide sequence, wherein the polynucleotide sequence comprises:
(a) a nucleotide sequence comprising the sequence set forth in SEQ ID NO:18; or
(b) a nucleotide sequence comprising a fragment of at least [150]200 contiguous nucleotides of (a);
wherein the polynucleotide sequence functions as a transcriptional terminator in a plant cell.
The above amendment is made to obviate the 35 USC 112, first paragraph, rejection of record. The rejection under 35 USC 102(b) is withdrawn because even though prior art Kriz, A (US 20050250938) teaches sequence SEQ ID NO:22 which has 100% sequence identity to Applicant’s SEQ ID NO:18, Kriz does not teach SEQ ID NO:22 operably linked to a heterologous polynucleotide sequence. Claims 1-17 are allowed.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG T BUI/Primary Examiner, Art Unit 1663